DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “A refrigerant appliance comprising: (a) at least one heat exchanger, (b) at least one compressor”, “an external housing configured to store the composition for refrigerant fluid” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites legal phraseology “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al (US 20140331697) in view of Yana Motta et al (US 2017010569).
Regarding claim 1, Minor teaches a composition for refrigerant fluid comprising: (a) from 20 to 30% by weight of at least one difluoromethane (20-24.5 weight percent HFC-32, paragraph 0052), in relation to the total weight of the composition; (b) from 20 to 30%, by weight, of at least one pentafluoroethane (24.5-30 weight percent HFC-125, paragraph 0052), in relation to the total weight of the composition; (c) from 15 to 25% by weight of at least one tetrafluoroethane (25.5-30 weight percent HFC-134, paragraph 0052), in relation to the total weight of the composition; (d) from 15 to 25% by weight of at least one tetrafluoropropene (20-25.5 weight percent HFO-1234y, paragraph 0052), in relation to the total weight of the composition; and (e) at least one trifluoroethane (tracer, 1,1,1-trifluoroethane, paragraph 0087) in relation to the total weight of the composition but fails to explicitly teach (e) from 5 to 15% by weight of at least one trifluoroethane in relation to the total weight of the composition.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the composition of Minor to include from 5 to 15% by weight of at least one trifluoroethane in relation to the total weight of the composition in view of the teachings of Yana Motta to provide more environmentally friendly refrigerant compositions. 
Regarding claim 2, the combined teachings teach the tetrafluoroethane is 1,1,1,2-tetrafluoroethane (paragraph 0045 of Minor, Table 1 of Yana Motta).
Regarding claim 3, the combined teachings teach the tetrafluoropropene is 2,3,3,3-tetrafluoropropene (paragraph 0042 of Minor, Table 1 of Yana Motta).
Regarding claim 4, the combined teachings teach the trifluoroethane is 1,1,1-trifluoroethane (paragraph 0087 of Minor, Table 1 of Yana Motta).
Regarding claim 11, the combined teachings teach a refrigerant appliance comprising: (a) at least one heat exchanger, (b) at least one compressor (refrigeration system, paragraph 0002 of Minor, compressor, condenser, evaporator, paragraph 0041 of Yana Motta). See claim 1. 
Regarding claim 12, the combined teachings teach a product comprising: and (b) an external housing (understood since Yana Motta is teaching recharging a refrigeration system the refrigerating would be store in an external housing) configured to store the composition for refrigerant fluid. See rejection of claim 1.
Further, it is understood, claim 12 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a 
Regarding claims 13-17 and 19-21, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claims 5-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minor et al (US 20140331697) in view of Yana Motta et al (US 2017010569) and in further view of Kawade et al (Enhancement of COP using Nanoadditives in Domestic Refrigerator, June 2015).
Regarding claim 5, the combined teachings teach the invention as described above but fails to explicitly teach the composition further comprising nanoparticles.
However, Kawade teaches the composition (R134A , 3.1 Preparation of Nanofluid) further comprising nanoparticles (Nanoparticles, 3.1 Preparation of Nanofluid) to increase the COP of the compression refrigeration system.

Regarding claim 6, the combined teachings teach the nanoparticles have a particle size that varies between 1 and 20 nm (15-20nm of Kawade).
Regarding claims 7-8, the combined teachings teach the nanoparticles are silicon dioxide (SiO2, 3.1 Preparation of Nanofluid of Kawade).
Regarding claim 9, the combined teachings teach the amount of nanoparticles is up to 5% by weight (0.1, 0.2, 0.3% SiO2, 3.1 Preparation of Nanofluid of Kawade), in relation to the total weight of the composition.
Regarding claim 18, it is noted that although the preamble of the claim 18 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763